Citation Nr: 1110024	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-49 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of a right distal humerus fracture.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel










INTRODUCTION

The Veteran served on active duty from November 2007 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in St. Petersburg, Florida, which granted service connection for residuals of a right distal humerus fracture and assigned an initial 20 percent rating.  


FINDINGS OF FACT

1.  The residuals of the Veteran's right distal humerus fracture are manifested by flexion limited to 90 degrees, extension limited to 45 degrees, full supination, pronation retained into the last quarter arc, no ulna or radius impairment, without shoulder level disability, ankylosis, flail joint or cubitus varus or valgus deformity, and without additional loss of function through fatigability, lack of endurance, incoordination, pain, etc.  

2.  The available schedular evaluations for the service-connected disability are adequate.  


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable evaluation of 10 percent for residuals of a right distal humerus fracture, based on limitation of extension of the joint, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010).

2.  The criteria for an initial evaluation greater than 20 percent for residuals of a right distal humerus fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006) & Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, a pre-decisional notice letter dated in August 2008 complied with VA's duty to notify the Veteran with respect to the underlying issue of entitlement to service connection for a right distal humerus fracture.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the correspondence notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's claim for a right distal humerus fracture was granted by the November 2008 rating decision and was evaluated as 20 percent disabling, effective from May 29, 2008.  The Veteran perfected a timely appeal with respect to the 20 percent rating initially assigned to this now service-connected disability.  Because the Veteran's claim was initially one for service connection, and because that initial claim has been granted, VA's obligation to notify the Veteran was met as the claim for service connection was obviously substantiated.  Id.  Thus, any deficiency in notice relating to the Veteran's appeal for an increased rating is not prejudicial to him.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 2008.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
II. Increased Ratings

The Veteran contends that he is entitled to an initial rating in excess of 20 percent for his residuals of right distal humerus fracture.  As the Board will discuss in further detail below, this service-connected disability is evaluated under the diagnostic code which rates impairment resulting from limitation of flexion of the right elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  For the reasons that follow, the Board concludes that, while an increased rating under Diagnostic Code 5206 is not warranted, a separate compensable rating based upon limitation of extension of this joint, pursuant to Diagnostic Code 5207, is warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran's disability was rated under Diagnostic Code (DC) 5206 for limitation of flexion of the elbow.  See 38 C.F.R. § 4.71a (2010).  Under DC 5206 for flexion limited to 90 degrees warrants a 20 percent rating, and flexion limited to 70 degrees warrants a 30 percent rating for the major arm.  38 C.F.R. § 4.71a, DC 5206.

The Veteran has been evaluated at a VA examination once during the instant claim, in November 2008.  The Veteran's history of a fracture with surgery during service was noted.  The Veteran underwent an open reduction with placement of multiple screws in the distal humerus and oleocranon process of the ulna.  The Veteran complained of daily pain and an inability to straighten his elbow and weekly locking episodes.  The Veteran reported that he was right handed.  The only involved joint was the elbow.  The Veteran had flexion from zero to 90 degrees and extension from 90 to 45 degrees.  He had supination from zero to 85 degrees and pronation from zero to 70 degrees.  The examiner indicated that the Veteran had no pain during the examination and no additional limitation of motion on repetitive testing.  X-ray studies showed severe secondary posttraumatic degenerative arthritis with prominent osteophytes.  

The findings show that the Veteran's flexion of the elbow was limited to 90 degrees.  Thus, the evidence does not meet the criteria for a rating in excess of 20 percent based on limitation of flexion.  See 38 C.F.R. § 4.71a, DC 5206.  

The Board notes that there appears to be no limitation to assigning both a rating based on limitation of flexion and a rating based on limitation of extension.  Cf. VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004) (holding that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria).  A compensable rating for limitation of extension is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5207.  The Board notes that the flexion test was zero to 90 degrees, while the extension test was 90 to 45 degrees.  The flexion test implies complete extension of the arm, in conflict with the extension test findings.  The Board notes, however, that the Veteran was complaining of an inability to straighten his arm at the VA examination.  The Board resolves reasonable doubt in favor of the Veteran and finds that the extension test findings are the more likely accurate regarding extension.  Accordingly, the Board finds that the criteria for a compensable rating under DC 5207 for limitation of extension are met.  The symptomatology does not overlap.  The Board concludes that a separate compensable rating of 10 percent for limitation of extension is warranted.  

In the present case, it should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The 2008 VA examination report includes findings that the Veteran had no painful motion and no additional loss of function during repetitive testing.  The Veteran's reflexes and senses were normal in the right arm, compared to the left.  The Veteran had normal muscle strength around the right elbow, though he had 4/5 grip strength in the right hand.  The Board finds that the right elbow fracture is not productive of additional functional loss beyond that reflected on the range of motion measurements.

The Board has also considered application of other potentially relevant Diagnostic Codes.  The Board notes that several Diagnostic Codes involve the humerus, but rate disabilities at the shoulder level.  See 38 C.F.R. § 4.71a, DCs 5200, 5201, 5202.  There is no indication of disability at the shoulder level; thus, the Board concludes that consideration of those DCs is not warranted.  The Veteran has retained motion in the elbow.  An ankylosis rating is not warranted.  38 C.F.R. § 4.71a, DC 5205.  The Veteran's rating for limitation of flexion meets the maximum evaluation for DC 5208, for limitation of flexion to 100 degrees and limitation of extension to 45 degrees.  A separate rating would pyramid the limitation of flexion rating and no higher benefit is available.  The Board concludes that a rating under DC 5208 is not warranted.  The Veteran also is not considered to have a flail joint or cubitus varus or valgus deformity.  A rating under DC 5209 is not warranted.  The Veteran has some orthopedic devices implanted into the ulna, but the original injury was not an ulna injury and there is no identified disorder of the ulna, such as nonunion or malunion.  Furthermore, there is no indication of involvement of the radius.  The Diagnostic Codes pertinent to the radius and ulna are not relevant.  See id., DCs 5210, 5211, 5212.  

The Veteran was shown to have some impairment of pronation.  Under Diagnostic Code 5213, for impairment of supination or pronation, limitation of supination to 30 degrees or less warrants a 10 percent rating and limitation of pronation with motion lost beyond the last quarter arc where the hand does not approach full pronation warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Full supination is from zero to 85 degrees and full pronation is from zero to 80 degrees.  38 C.F.R. § 4.71a, Plate I.  According to the findings in November 2008, the Veteran had full supination and pronation limited by 10 degrees.  The Veteran has no limitation of supination; a rating based on limitation of supination is not warranted.  The Board notes that the Veteran has lost only 10 of 80 degrees of pronation and that the last quarter arc would 20 degrees.  The Board finds that the Veteran's hand does approach full pronation.  A rating under limitation of pronation is not warranted.  38 C.F.R. § 4.71a, DC 5213.  

The Board also notes that the Veteran has a diagnosis of arthritis in the elbow.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010 (2010).  The Board notes that the maximum rating under DC 5003 is a 20 percent, which the Veteran already receives.  His current rating is also on the basis of limitation of motion.  The Board concludes that a rating under DC 5003 or 5010 is barred by the assignment of a rating based on limitation of motion and no greater benefit is assignable under the alternative provisions.  A rating for arthritis is not warranted.  

The Veteran has also argued that several regulations were overlooked in rating his disability in both his March 2009 Notice of Disagreement and December 2009 Substantive Appeal.  In particular, he identified 38 C.F.R. §§ 4.44, 4.45, 4.46, 4.56, 4.59, 4.69, and 4.88a.  The Board notes that the Veteran has not specifically identified a particular error related to any of these provisions.  38 C.F.R. § 4.44 relates to the bones and osseous abnormalities due to trauma or disease, such as malunion with deformity.  The Board has considered that above in the discussion of the arthritis of the elbow clearly present.  38 C.F.R. § 4.45 is a part of the discussion of the DeLuca criteria, also discussed above.  38 C.F.R. § 4.46 describes accurate measurement of disability, requiring the use of goniometers.  The goniometer measurement is the standard for VA examinations and the Board assumes that it was used correctly.  38 C.F.R. § 4.56 pertains to muscle disabilities for which the Veteran is not service-connected.  The Board finds this regulation inapplicable.  38 C.F.R. § 4.59 describes painful motion and is also a part of the DeLuca discussion above.  38 C.F.R. § 4.69 indicates that dominant hands will be identified.  The Veteran has been rated for disability of the dominant arm; thus, no error has occurred as to this regulation.  Finally, 38 C.F.R. § 4.88a describes chronic fatigue syndrome, a disability which has neither been diagnosed nor service-connected.  The Board finds this regulation inapplicable.  The Board finds no error related to any of the regulations cited by the Veteran.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's residuals of right distal humerus fracture disability is not inadequate.  The Veteran objects to the rating assigned and argues that the elbow hurts and fails to extend.  Each of the complained of symptoms was considered in the above discussion.  There is no uncompensated symptom of record.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

The Court held that a request for a total disability rating based on individual unemployability (TDIU) is not a separate claim for benefits but, rather (when a disability upon which entitlement to TDIU is based has already been found to be service connected), is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has argued that he can no longer work manual labor jobs due to his right arm disability.  The Board notes that manual labor is merely one form of employability.  The Veteran has not argued to VA that he is unemployable generally, which is the test for unemployability.  See 38 C.F.R. § 4.16 (2010).  The remaining evidence does not indicate that he may be unemployable.  The Board finds that development for and consideration of TDIU is not required.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 20 percent for limitation of flexion and in excess of 10 percent for limitation of extension have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim as to limitation of flexion.  The Board has resolved reasonable doubt in favor of the Veteran in assigning the separate compensable rating for limitation of extension.  There is no reasonable doubt regarding the remaining Diagnostic Criteria or application of the criteria which may be resolved in his favor.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied as to a rating higher than the 20 percent rating (based on limitation of flexion) and as to a rating greater than the 10 percent awarded by this decision for limitation of extension of the right elbow joint.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial separate 10 percent rating for residuals of a right distal humerus fracture, based on limitation of extension of the joint, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

Entitlement to an initial rating in excess of 20 percent for residuals of a right distal humerus fracture is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


